Citation Nr: 0009667	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied a claim by the veteran 
seeking, inter alia, entitlement to service connection for 
hip and leg disabilities.

This case was originally before the Board in October 1999, at 
which time it denied entitlement to service connection for 
hip and leg disabilities.  However, in a February 2000 Board 
decision, it vacated the October 1999 decision.  Thus, the 
October 1999 decision is of no consequence and is deemed to 
have never been rendered.  See 38 C.F.R. § 20.904(a)  (1999).


REMAND

The veteran contends that he is entitled to service 
connection for hip and leg disabilities.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to insure that the veteran is provided full due 
process.  38 C.F.R. § 3.103  (1999).  One of its duties is to 
include in the record any evidence offered by the appellant 
in support of his claim.  38 C.F.R. § 3.103(d)  (1999).

In this case, the claims file shows that the veteran 
submitted additional medical evidence, consisting of a 
magnetic resonance imaging (MRI) of the lumbar spine and X-
rays of the spine, hips, and pelvis.  This evidence was 
apparently received at the Board in June 1999.  The veteran's 
claim was certified to the Board in February 1999.  He was 
notified of the certification of his appeal in a May 1999 RO 
letter.

Governing regulations provide:

An appellant and his or her 
representative, if any, will be granted a 
period of 90 days following the mailing 
of notice to them that an appeal has been 
certified to the Board for appellate 
review and that the appellate record has 
been transferred to the Board, or until 
the date the  appellate decision is 
promulgated by the Board of Veterans' 
Appeals, whichever comes first, during 
which they may submit ... additional 
evidence.  Any such request or additional 
evidence must be submitted directly to 
the Board and not to the agency of 
original  jurisdiction.  The date of 
mailing of the letter of notification 
will be presumed to be the same as the 
date of that letter for purposes of 
determining whether the request was 
timely made or the evidence was timely 
submitted.

38 C.F.R. § 20.1304(a)  (1999).  
Furthermore:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section ...  must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

38 C.F.R. § 20.1304(c)  (1999);  see also 38 C.F.R. § 19.31  
(1999) ("A Supplemental Statement of the Case, so 
identified, will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued").

Since the above-cited evidence was submitted directly to the 
Board within the 90-day time limit, after the appeal had been 
certified, and without waiver of RO adjudication, it must be 
considered by the RO prior to appellate review and an SSOC 
must be issued.  See 38 C.F.R. § 19.9  (1999) ("If further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case back to 
the agency of original jurisdiction.") (emphasis added).

The Board makes no finding as to whether the veteran has 
presented well grounded claims, invoking a duty to assist 
with evidence in support of his claim pursuant to 38 U.S.C.A. 
§ 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the veteran's 
claim seeking entitlement to service 
connection for a hip disability and a leg 
disability, based on all the evidence in 
the claims folder, including the medical 
evidence recently submitted to the Board.

2.  Thereafter, if any part of its 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to ensure the veteran full due 
process.  The veteran needs to take no action until so 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


